Citation Nr: 1117174	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  09-27 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.  

2.  Entitlement to service connection for a right wrist disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, M.G., and E.T.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision of the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a Travel Board hearing in February 2011, but did not appear for that hearing.  Thereafter, he requested that he be rescheduled for another Travel Board hearing.  In April 2011, the Board determined that the Veteran had shown good cause for missing his initial hearing and that he should be rescheduled for another hearing.  

To ensure full compliance with due process requirements, the case is REMANDED to the RO for the following development:

Schedule the Veteran for a Travel Board Hearing in connection with this appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

